UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21, 2007 SVI MEDIA, INC. (Formerly Oxford Media, Inc.) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 000-51125 (Commission File Number) 20-3270909 (I.R.S. Employer Identification Number) 1520 W. Altorfer Drive Peoria,
